Citation Nr: 1010184	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  06-11 179A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral pes planus (flat feet).

2.  Entitlement to service connection for headaches as a 
residual of a nasal fracture.

3.  Entitlement to service connection for a bilateral 
shoulder condition.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a low back 
disability, to include as secondary to service-connected 
bilateral flat feet.

6.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to service-connected 
bilateral flat feet.



REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 
1992.

This matter comes before the Board of Veterans' Appeals based 
on an appeal of a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine, which denied the benefits sought on appeal.

The Veteran appeared before the Undersigned Veterans Law 
Judge in November 2007 at a videoconference hearing.  A 
transcript is of record.

In February 2008, the Board issued a decision in this matter 
denying all claims for service connection, and denying a 
compensable disability rating for the Veteran's bilateral pes 
planus.  

The Veteran subsequently appealed the Board decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which in turned vacated and remanded the February 2008 Board 
decision for further action in a June 2009 Order.  The appeal 
with regard to claims of entitlement to service connection 
for a sinus condition as a residual of a nasal fracture and 
bilateral hearing loss were dismissed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Joint Motion indicates that the medical examinations 
relied upon by the Board may have been inadequate and 
requires the Board to obtain additional medical opinions.  
The Board relied on medical examinations conducted in October 
2004 (pes planus), November 2004 (tinnitus), and December 
2006 (headaches, back, bilateral shoulders and knees).  The 
parties agreed that these examinations and opinions were 
inadequate because they failed to provide a proper rationale 
for rating purposes and/or a nexus for service connection 
and, in one instance, relied on an inaccurate reading of the 
evidence in the service medical records.  

Because the prior examinations were determined to be 
inadequate, new examinations are required.  VA regulations 
provide that where "diagnosis is not supported by the 
findings on the examination report or if the report does not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes." 38 C.F.R. § 4.2 (2009).  Where the Board makes a 
decision based on an examination report which does not 
contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination.'"  Goss v. Brown, 9 
Vet. App 109, 114 (1996).

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination by a physician with the 
appropriate expertise, to determine the 
current severity of his service-connected 
bilateral pes planus. 

The examiner should render all 
findings needed to rate bilateral pes 
planus under the appropriate rating 
criteria, to include whether the  
disability results in weight bearing 
line over or medial to the great toe, 
inward bowing of the Achilles tendon, 
pain on manipulation and use of the 
feet, marked pronation, extreme 
tenderness of the  plantar surfaces of 
the feet, marked inward displacement 
or severe spasm of the Achilles tendon 
on manipulation not improved by 
orthopedic shoes or  appliances.  

The examiner should also comment on 
whether there is pain on manipulation 
and use of the feet (bilateral or 
unilateral).   

The examiner is advised that the 
Veteran and his spouse, a nurse, who 
testified at an April 2006 DRO 
hearing, are competent to report his 
symptoms and history, and such reports 
must be considered in formulating any 
opinions. 

Finally, considering all of the above, 
the examiner should provide an 
assessment of the overall severity of 
the service-connected bilateral foot 
disability. 

2.  The Veteran should be provided a VA 
examination by a physician, preferably, 
an orthopedist, to determine the etiology 
of any current shoulder disability.  The 
examiner should provide an opinion as to 
whether the Veteran's bilateral shoulder 
disability, if any, at least as likely as 
not (50 percent probability or more) 
began in service or is otherwise the 
result of a disease or injury in service.  
For purposes of this opinion a current 
disability is one shown at any time since 
the Veteran submitted his current claim.

The examiner must discuss the 
diagnosis provided by Dr. Older in 
August 2005 private treatment records.

3.  Veteran should receive an examination 
by a physician or audiologist with 
appropriate expertise to determine the 
etiology of current tinnitus.  The 
examiner should provide an opinion as to 
whether tinnitus, at least as likely as 
not (50 percent probability or more) 
began in service or is otherwise the 
result of a disease or injury in service.  
For purposes of this opinion a current 
disability is one shown at any time since 
the Veteran submitted his current claim.

A thorough rationale is required for 
any conclusion provided.  

The examiner(s) should review the 
claims folder, including a copy of 
this remand, and the examiner(s) 
should note that the claims folder, 
including this remand, was reviewed. 

The examiner(s) is advised that the 
Veteran is competent to report his 
symptoms and history, and such reports 
must be considered in formulating any 
opinions. 

Any and all testing (i.e., x-ray 
studies, MRI) necessary to make a 
determination in these matters should 
be conducted.

4.  The Veteran should be provided a VA 
examination by a physician with the 
appropriate expertise to determine the 
etiology of the Veteran's claimed 
headache disorder.  The examiner should 
provide an opinion as to whether any 
current disorder at least as likely as 
not (50 percent probability or more) 
began in service or are otherwise the 
result of a disease or injury in service, 
specifically, the 1987 in-service nose 
injury when the Veteran was hit with a 
tractor trailer door on the bridge of the 
nose.  

The examiner should note the Veteran 
complained of both dizziness and 
headache after that injury.  The 
examiner is cautioned to review the 
service treatment records which 
indicated headaches and dizziness 
post-accident.  

A thorough rationale is required for 
any conclusion provided.  

The examiner(s) should review the 
claims folder, including a copy of 
this remand, and the examiner(s) 
should note that the claims folder, 
including this remand, was reviewed. 

The examiner(s) is advised that the 
Veteran is competent to report his 
symptoms and history, and such reports 
must be considered in formulating any 
opinions. 

Any and all testing (i.e., x-ray 
studies, MRI) necessary to make a 
determination in these matters should 
be conducted.


5.  The Veteran should be provided a VA 
examination by a physician with the 
appropriate expertise to determine the 
etiology of the Veteran's claimed low 
back disability. The examiner should 
provide an opinion as to whether the low 
back condition at least as likely as not 
(50 percent probability or more) began in 
service or is otherwise the result of a 
disease or injury in service, to include 
the Veteran's 1982 in-service motorcycle 
accident.  

The examiner should further determine 
if the Veteran's low back disability 
is due to or caused by a service-
connected disability, i.e., pes planus 
or a cervical spine condition.  

A thorough rationale is required for 
any conclusion provided.  

The examiner(s) should review the 
claims folder, including a copy of 
this remand, and the examiner(s) 
should note that the claims folder, 
including this remand, was reviewed. 

The examiner(s) is advised that the 
Veteran is competent to report his 
symptoms and history, and such reports 
must be considered in formulating any 
opinions. 

Any and all testing (i.e., x-ray 
studies, MRI) necessary to make a 
determination in these matters should 
be conducted.



6.  The Veteran should be provided a VA 
examination by a physician with the 
appropriate expertise, preferably an 
orthopedist, to determine the etiology of 
any current knee disability.  The 
examiner should provide an opinion as to 
whether current knee disabilities at 
least as likely as not (50 percent 
probability or more) began in service or 
are otherwise the result of a disease or 
injury in service, to include the 
Veteran's 1982 in-service motorcycle 
accident.  For purposes of this opinion a 
current disability is one shown at any 
time since the Veteran submitted his 
current claim.

The examiner should further determine 
if the Veteran's bilateral knee 
disability is caused by a service-
connected disability, i.e., pes planus 
or a cervical spine condition.   

A thorough rationale is required for 
any conclusion provided.  

The examiner(s) should review the 
claims folder, including a copy of 
this remand, and the examiner(s) 
should note that the claims folder, 
including this remand, was reviewed. 

The examiner(s) is advised that the 
Veteran is competent to report his 
symptoms and history, and such reports 
must be considered in formulating any 
opinions. 

Any and all testing (i.e., x-ray 
studies, MRI) necessary to make a 
determination in these matters should 
be conducted.

1.	If any benefit sought on appeal 
remains denied, the RO/AMC should 
issue a supplemental statement of the 
case and then return the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


